08-5566-cv
         Hyatt v. Metropolitan Transportation Authority



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                         Chief Judge,
 9                JOHN M. WALKER, JR.,
10                DEBRA ANN LIVINGSTON,
11                         Circuit Judges.
12       ____________________________________________
13
14       Alexander Hyatt,
15
16                         Plaintiff-Appellant,
17
18                   v.
19                                                                          08-5566-cv
20       Metropolitan Transportation Authority,
21       Internal Revenue Service,
22
23                     Defendants-Appellees.
24       ____________________________________________
25
26       FOR PLAINTIFF-APPELLANT:                   Alexander Hyatt, pro se,
27                                                  Brooklyn, New York.
28
29       FOR DEFENDANTS-APPELLEES:                  Kristen M. Nolan, Office of
30                                                  the General Counsel, New
31                                                  York City Transit
1                                     Authority, Brooklyn, New
2                                     York; Bridget M. Rowan,
3                                     Patrick J. Urda, Tax
4                                     Division, Department of
5                                     Justice, Washington, D.C.
6
7        Appeal from the United States District Court for the

8    Eastern District of New York (Cogan, J.).

9        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

10   AND DECREED that the judgment of said District Court be and

11   hereby is AFFIRMED.

12       Appellant Alexander Hyatt appeals from the district

13   court’s judgment dismissing the complaint.   We assume the

14   parties’ familiarity with the facts, proceedings below, and

15   specification of appellate issues and hold as follows.

16       This Court reviews de novo a district court’s dismissal

17   of a complaint pursuant to Rule 12(b)(6), construing the

18   complaint liberally, accepting all factual allegations in

19   the complaint as true, and drawing all reasonable inferences

20   in the plaintiff's favor.   Chambers v. Time Warner, Inc.,

21   282 F.3d 147, 152 (2d Cir. 2002).   To survive a motion to

22   dismiss, the complaint must plead “enough facts to state a

23   claim to relief that is plausible on its face.”   Bell Atl.

24   Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007).   With

25   respect to Fed. R. Civ. P. 12(b)(1), “[a] case is properly

26   dismissed for lack of subject matter jurisdiction under Rule
1    12(b)(1) when the district court lacks the statutory or

2    constitutional power to adjudicate it.”     Makarova v. United

3    States, 201 F.3d 110, 113 (2d Cir. 2000).

4        We affirm the district court’s judgment dismissing the

5    complaint for substantially the same reasons stated by the

6    district court in its thorough and well-reasoned opinion.

7        As to the MTA’s motion for sanctions, while Hyatt’s

8    arguments on appeal are clearly meritless, there is no

9    indication that he was appealing the district court’s

10   judgment in bad faith, or that he has made similar arguments

11   in federal courts in the past.   See, e.g., In re 60 E. 80th

12   St. Equities, Inc., 218 F.3d 109, 119-20 (2d Cir. 2000)

13   (imposing sanctions because the appeal was taken in bad

14   faith, and the appellant had raised identical frivolous

15   arguments in at least three other federal courts).

16   Accordingly, the MTA’s motion for sanctions is hereby DENIED

17   and the judgment of the district court is hereby AFFIRMED.

18
19                              FOR THE COURT:
20                              Catherine O’Hagan Wolfe, Clerk
21
22
23